BUSSEY, Judge:
James Manns, hereinafter referred to as defendant, entered pleas of guilty in the District Court of Oklahoma County, Cases No. CRF-72-1558 and CRF-72-1596, to two offenses of Robbery with Firearms; his punishment was fixed at twenty-five (25) years in each case to run consecutively, and from said judgments and sentences a timely Writ of Certiorari has been perfected to this Court.
The sole proposition asserts that the punishment is excessive. We agree. The pre-sentence report reflects that the defendant, age 27, a college graduate, committed both armed robberies on the same evening because “I was experiencing difficulties with my wife (age 17) who was seven months pregnant. She wanted to determine how the family funds were to be spent. I had some very pressing creditors and I had to make arrangements to pay some of them.” The pre-sentence report further reflects that the defendant had never been convicted of any type offense. Although this Court does not condone the commission of armed robberies to pay one’s creditors, we are of the opinion that under such circumstances the judgments and sentences are excessive. The judgments and sentences are accordingly modi*883fied to run concurrently, and as so modified, the judgments and sentences are affirmed.
BLISS, P. J., concurs.
BRETT, J., concurs in part and dissents in part.